21 A.3d 1184 (2011)
207 N.J. 34
In the Matter of Dennis J. BARRETT, an Attorney at Law (Attorney No. XXXXXXXXX).
D-116 September Term 2010, 068405
Supreme Court of New Jersey.
July 15, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-435, concluding that DENNIS J. BARRETT of AVON-BY-THE-SEA, who was admitted to the bar of this State in 1977, should be reprimanded for violating RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that DENNIS J. BARRETT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.